220 F.2d 757
Roy J. ASHLEY, Appellant,v.Dr. Ivan W. STEELE, Warden, United States Medical Center, etc.
No. 15168.
United States Court of Appeals Eighth Circuit.
March 10, 1955.

Appeal from the United States District Court for the Western District of Missouri.
Edward D. Weakley, St. Louis, Mo., for appellant.
Edward L. Scheufler, U. S. Atty., Kansas City, Mo., and William O. Russell, Asst. U. S. Atty., Joplin, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on suggestion of mootness filed by United States Attorney.